Citation Nr: 1134999	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1973.

By way of background, the Board notes that service connection for PTSD and for conversion disorder was denied in an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran perfected an appeal of this decision.  In May 2008, the Board denied service connection for an acquired psychiatric disorder, to include conversion disorder and PTSD.  This decision was vacated, and the issue was remanded for specified development, in an October 2008 Board decision.  Following completion of the development, service connection for a psychiatric disorder, to include PTSD, was granted by the Board in a September 2009 decision.  The RO therefore issued a rating decision in October 2009 granting service connection for PTSD.  A 50 percent disability evaluation was assigned effective September 27, 2005, therein.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2009 rating decision of the RO, as the Veteran disagrees with the 50 percent disability evaluation assigned to his PTSD.

After issuance of a statement of the case in April 2010, in which this matter was last adjudicated, additional evidence was received.  The Veteran waived his right to have the RO initially review all such evidence in a statement received in November 2010 but dated in October 2010.  Accordingly, the Board has jurisdiction to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

The Veteran requested a Video Conference hearing in his May 2010 Appeal To Board Of Veterans' Appeals (VA Form 9).  However, he indicated that he did not want this hearing and desired his claim to be adjudicated without it in his statement dated in October 2010 but received in November 2010.  The hearing request therefore is considered withdrawn.  See 38 C.F.R. § 20.704(e).

During almost the entire pendency of this appeal, the Georgia Department of Veterans Services was the Veteran's appointed representative.  He indicated in statements dated in January 2011, however, that he no longer wanted this organization representing him.  He also indicated that he instead would use his Congressman, Paul Broun, M.D., as his representative until he could secure the services of an attorney.  To that end, the Veteran attempted to appoint Dr. Broun as his representative by submitting VA Form 21-22 in April 2011.  The Board notes that VA Form 21-22a should have been submitted instead.  See 38 C.F.R. § 14.630.  Further, a statement signed by both the Veteran and Dr. Broun stipulating that no compensation would be charged or paid for the representation was not submitted as required.  Id.  Because of these deficiencies with appointing Dr. Broun representative, and because the Veteran has yet to secure the services of an attorney, no representative is identified in this decision.  

A claim of entitlement to a TDIU currently is pending adjudication before the RO.  Yet since TDIU entitlement also is considered part and parcel to the first issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), it will be considered herein.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.

2.  Given the above finding, the Veteran's 50 percent initial disability evaluation for his PTSD is continued.  The combined rating for this service-connected disability and his service-connected esophagus/stomach disability, which currently is evaluated as 30 percent disabling, is 70 percent.

3.  The evidence shows that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 50 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a TDIU due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The benefit sought with respect to the second issue on appeal is granted herein.  Accordingly, assuming, without deciding, that any duty to notify or duty to assist error was committed concerning this issue, such error was harmless and will not be discussed.  The benefit sought with respect to the first issue on appeal is not granted in full herein.  Discussion concerning the duty to notify and the duty to assist as it pertains to this issue therefore is needed.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

As noted above, the Veteran's claim initially was one of entitlement to service connection.  He was informed via letter dated in July 2005 of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, and his and VA's respective duties for obtaining evidence.  This letter did not inform him of how VA determines disability ratings and effective dates for service-connected disabilities, as it was sent prior to the holding in Dingess requiring such notification.  Service connection was granted and an initial disability rating and effective date were assigned in the RO's October 2009 rating decision.

The Veteran again was informed via letter dated in December 2009 of his and VA's respective duties for obtaining evidence and of how VA determines disability ratings and effective dates.  This letter further informed him of the evidence required to establish entitlement to a higher evaluation and the evidence not of record necessary to substantiate his claim for a higher evaluation.

Given these letters, the Board finds that VA's duty to notify has been more than satisfied.  The July 2005 letter predated the initial adjudication by the RO, who in this case also is the AOJ, in April 2006.  All notice elements with the exception of the Dingess disability rating and effective date elements were fully addressed by this letter.  As the purpose that notice is intended to serve was fulfilled in that service connection for PTSD thereafter was substantiated, no additional notice regarding these "downstream" Dingess elements followed by proper VA process was required.  Dingess, 19 Vet. App. at 473; VAOPGCPREC 08-03 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004).  The December 2009 letter therefore went beyond what is required by addressing these elements.  It also went beyond what was required by again addressing some of the other notice elements.  Finally, the Veteran has not alleged, and the Board does not find, that he suffered any prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, which were considered when service connection was granted.  His VA treatment records additionally have been obtained.  

No pertinent private treatment records regarding the Veteran have been obtained.  The duty to assist is not applicable in this regard, however, as he has not identified any such records as being relevant.  See 38 U.S.C.A. § 5103A(b).  Social Security Administration (SSA) records also have not been obtained, despite a December 2008 document that the Veteran has been in receipt of Social Security disability benefits for a disability with onset February 26, 2005.  However, an October 2006 Mental Impairment Questionnaire filled out by a VA physician at the behest of the SSA was submitted by the Veteran.  It thus appears that his SSA records are relevant to the issues at bar.  Numerous caselaw, in addition to the statute and first regulation cited above, convey that attempts to procure these records must be made for this reason.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998); Clarkson v. Brown, 4 Vet. App. 565 (1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Yet the Board concludes that such attempts are unnecessary under the circumstances.  Any SSA records obtained would very likely be redundant of the evidence already of record.  The cover sheet for the Mental Impairment Questionnaire indicated that "as the treating medical provider, [the VA physician's] evaluation of [the Veteran's] condition is more valuable than a 15-minute exam provided by the [SSA]."  This, combined with the fact that the Veteran has not identified any relevant private treatment records, strongly suggests that the SSA's determination with respect to the Veteran's psychiatric condition was predominantly if not wholly based on evidence from VA.  VA treatment records have been obtained, as noted above.

A VA QTC psychiatric examination was afforded to the Veteran in January 2010.  Although the examiner noted reviewing certain VA treatment records as well as the aforementioned Mental Impairment Questionnaire, there is no indication that the entire claims file was reviewed.  This is of no consequence, however, as the Veteran gave an accurate history regarding his PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also was interviewed thoroughly regarding his relevant symptomatology.  Thereafter, the examiner assessed his mental state in detail.  The examiner finally documented these actions in an examination report.  Accordingly, the Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Acknowledgement is given to the Veteran's contentions in his February 2010 statement, March 2010 statement to Dr. Broun, May 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), and July 2010 statement to an employee working for Dr. Broun that his VA QTC psychiatric examination was flawed.  First, he indicates that the examiner was disrespectful, abusive, and combative.  Nothing in the examination report supports this allegation.  Animosity on any level between the Veteran and the examiner was not noted.  Second, the Veteran indicated that the examiner stated that the police would be called due to a death threat.  He vehemently denies threatening to kill the examiner.  Once again, nothing in the examination report supports the Veteran's allegation.  It specifically was noted therein that he did not appear to pose any danger to himself or others, which includes the examiner.  Third, the Veteran indicated that the examiner deliberately misconstrued his statements in documenting in the examination report that he has good relationships with his daughter and granddaughter and that he does not have suicidal or homicidal ideation.  No motive was advanced by him for why the examiner would have done this, however, and none is found by the Board.  The examination report therefore stands as is.  Conflict between it and the Veteran's statements regarding the aforementioned points thus will be considered, along with all the other evidence, below.

Acknowledgement also is given to the Veteran's request in his February 2010 statement for another VA medical examination regarding his PTSD because this disability "continues to get progressively worse."  This request postdated the VA QTC psychiatric examination by only one month, but now is 17 months old.  Yet a new examination is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Further, there is no indication that a more contemporaneous examination is warranted.  The Veteran has not specifically contended that the severity of his PTSD increased since the VA QTC psychiatric examination.  The evidence since this adequate examination reveals that his PTSD has remained relatively stable.  See 38 C.F.R. § 3.327(a).

Significantly, neither the Veteran nor his representative, when he had one, has identified, and the record does not otherwise point toward, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that no further action is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks an initial disability evaluation higher than 50 percent for his PTSD.  He contends that his symptoms are more severe than contemplated by this rating.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

An assessment of the probative value of all the evidence, including medical evidence, must be made by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

The Veteran's PTSD currently is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent evaluation is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

These symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id.; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

The Veteran reported depression to VA in March and April 2005.  He also reported multiple medical problems preventing him from gainful employment as well as taking care of his mother, who has Alzheimer's disease.  He was casually dressed and alert upon mental health assessment, but had only intermittent eye contact.  His mood was anxious and irritable.  His affect was mood congruent.  Suspicion of people was noted.  The Veteran's memory was grossly intact.  His insight was limited, and his judgment was OK.  There was no looseness of associations of flight of ideas.  He denied suicidal and homicidal ideation as well as hallucinations.

An inability to work or function due to his psychiatric state was noted by the Veteran in his April 2005 claim.

Upon VA mental health assessment in June and August 2005, the Veteran reported nightmares.  His mood was mildly depressed.  No mentioned of his affect was made.  In all other respects, he was the same as in March and April 2005.

An August 2005 statement from the Veteran contains his report that he has no friends, loses control all the time, and cannot keep a job.

The Veteran underwent a VA psychological evaluation in September 2005.  He complained of depression, nightmares, loss of control of anger, becoming violent when triggered, lack of fear in situations in which most others would be afraid, and difficulty getting along with others.  He denied current suicidal thought, plan, or intent, but admitted thinking of suicide in the past to the point where he put a gun in his mouth but did not pull the trigger.  He also denied homicidal thought, plan, or intent.  With respect to relationships, the Veteran reported that he never has married and that he never had been able to maintain a relationship with a woman past 6 months.  He indicated having contact with his 32 year old daughter and his 5 year old granddaughter.  He also indicated that he takes care of his mother with Alzheimer's disease.  With respect to employment, the Veteran reported that he cannot work due to his medical problems.  He noted that he last was employed 3 years prior as an iron worker.  However, he also noted doing volunteer work as a firefighter and first responder because he likes helping people.  

Assessment revealed that the Veteran was casually dressed, alert, mild and cooperative in manner, and made good eye contact.  He additionally was logical and coherent.  His mood was depressed, however, and his affect was congruent.  A history of violent behavior, to include a prison term for killing a man and arrests for numerous other unspecified crimes, was noted.

The Veteran reported insomnia and nightmares as well as taking care of his mother with Alzheimer's disease upon VA mental health assessment in December 2005.  He was determined to be exactly the same as he was in June and August 2005.

In the October 2006 Mental Impairment Questionnaire, the Veteran's VA physician indicated that the Veteran experienced symptoms including generalized persistent anxiety, persistent mood and affect disturbance, depression, decreased energy, emotional withdrawal or isolation, difficulty thinking or concentrating, panic attacks, and nightmares.  A GAF score of 50 was assigned.  The VA physician opined that these symptoms caused extreme difficulties in maintaining social functioning and marked difficulties in maintaining concentration, persistence, or pace but no restriction of activities of daily living.  Also opined by the VA physician was that the Veteran's ability to do a variety of tasks involved with unskilled work, semiskilled and skilled work, and particular types of jobs ranged from one instance of "seriously limited, but not precluded" to a few instances of "unable to meet competitive standards" but predominantly "no useful ability to function."  

The Veteran's report and the determinations made upon VA mental health assessment in May 2006 were exactly the same as those made in December 2005.

Upon VA mental health assessment in October 2006, the Veteran reported depression, having no energy, panic symptoms twice per week, insomnia and nightmares at least three times per week, and taking care of his mother with Alzheimer's disease.  His mood was depressed, and his affect was mood congruent.  In all other respects, he was the same as previous.

The Veteran reported no new psychiatric symptoms upon VA mental health assessments in January 2007, 2008, and 2009.  He additionally indicated in 2007 only that his panic symptoms continued.  He always was determined to be exactly the same as he was in October 2006.

The Veteran indicated in his November 2009 notice of disagreement that his mother died in April 2008.  He also indicated that he was afraid to speak of his suicidal and homicidal ideation in 2005 and 2006 because he thought doing so would result in his mother being taken away.

In a statement also dated in November 2009, the Veteran noted that he cannot function in a work environment due to the suicidal and homicidal tendencies he experiences once he gets stressed.

The Veteran was afforded a VA QTC psychiatric examination in January 2010, as noted above.  He reported sleep disturbance including nightmares, mood disturbance, panic attacks, anger, irritability, social withdrawal, isolation, detachment, avoidance, loss of interest and motivation, and trouble concentrating.  With respect to social life, he indicated that he was single with no significant other.  He noted having a good relationship with his mother.  He also indicated having a good relationship with his daughter and granddaughter.  However, he indicated that his relationship with his 8 siblings was not good.  The Veteran stated that he went to prison for shooting a man to death and was locked up many times for fighting.  With respect to employment, he noted last working as a welder for 7 months 7 years prior, having trouble dealing with people in that position, and a current mental incapability of working.

Assessment showed that the Veteran was oriented.  His appearance and hygiene showed trouble walking, which was with the assistance of a cane, and his eye contact was poor.  His affect and mood were disturbed.  There was flattened affect and anxiety as well as feelings of sadness, anxiety, irritability, and anger with loss of interest and motivation.  Panic attacks at a frequency of more than one per week were noted.  Also noted was suspiciousness and trouble trusting people.  The Veteran's communication was within normal limits.  However, his speech was intermittently abnormal.  It specifically was circumstantial, circumlocutory, and tangential with perseveration, although it was not stereotypical, illogical, obscure, irrelevant, or pressured.  Impaired attention and/or focus and poor concentration were found.  The Veteran's judgment was not impaired and his memory was within normal limits.  He had no difficulty understanding commands.  His abstract thinking further was normal.  Thought processes were appropriate.  Hallucinations, delusions, and obsessional rituals were absent.  Passive thoughts of death and feeling hopeless at times were admitted by the Veteran, but he denied any suicidal ideation or plan.  He also denied homicidal ideation.

Following this assessment, the examiner assigned a GAF score of 50.  Then, the examiner opined that the Veteran is unable to maintain gainful employment due to his PTSD symptoms.  It finally was noted that he has difficulty establishing and maintaining effective work/school and social relationships, difficulty maintaining effective family role functioning, and intermittent inability to perform recreation or leisurely pursuits because of these symptoms.  Some interference in performing activities of daily living was attributed to chronic pain.

The Veteran complained of constant irritability and intense suicidal and homicidal ideation in his aforementioned February 2010 statement.  He noted that he did not deny such ideation at his January 2010 VA QTC psychiatric examination.

In his March 2010 statement to Dr. Broun, the Veteran reiterated that he has constant suicidal and homicidal thoughts and never denied such at his January 2010 VA QTC psychiatric examination.  He then asserted that he is 100 percent disabled due to his PTSD, noting that he has not worked since 2003 and has been receiving disability benefits from the SSA since 2005.  Attached to the Veteran's statement was the aforementioned December 2008 document from the SSA reflecting that a decision fully favorable to him had been made and that the onset of his disability was established as of February 26, 2005.

The Veteran noted that he does not get along with anyone, including his daughter and granddaughter, due to severe mood swings and violent behavior in his aforementioned May 2010 Appeal To Board Of Veterans' Appeals (VA Form 9).  As evidence of this, he attached a May 2000 Final Protective Order prohibiting him from coming within 200 yards of O.P. and her children (presumed to be the Veteran's daughter and granddaughter) after a finding that there was sufficient reason to believe that family violence had occurred.  The Veteran also noted having constant suicidal and homicidal ideation and once again indicated that he reported this at the January 2010 VA QTC psychiatric examination.  He additionally noted constant panic attacks, constant periods of unprovoked violence, an inability to concentrate, depression, and inability to maintain effective relationships, and not having maintained gainful employment since 2003.

The Veteran reported staying to himself and avoiding other people as well as getting upset easily upon VA mental health assessment in June 2010.  He was determined to be exactly the same as he was in October 2006.

In his July 2010 TDIU application, the Veteran indicated that he last worked full-time as a welder in January 2003.  He additionally indicated leaving this position due in part to his service-connected PTSD.  Finally, he indicated that he had not sought employment since.

In a statement to an employee working for Dr. Broun also dated in July 2010, the Veteran reiterated that he reported his suicidal and homicidal ideation to the examiner who conducted his January 2010 VA QTC psychiatric examination.

The Veteran reported in his November 2010 TDIU application the same information as is contained in his July 2010 application.  He additionally reported receipt of disability benefits from the SSA since 2005.

Given the above, the Board finds that an initial disability evaluation in excess of 50 percent for PTSD is not warranted.  Many of the symptoms listed in Diagnostic Code 9411 for even the next highest rating of 70 percent are not met.  No evidence exists that the Veteran neglects his personal appearance and hygiene.  Abnormalities in this regard, with the sole immaterial exception of trouble walking, were not noted at any time.  Absent is any indication in the evidence that the Veteran suffers from spatial disorientation.  He indeed was shown to be oriented.  There is no evidence that the Veteran has intermittently illogical, obscure, or irrelevant speech.  Intermittent speech abnormalities were found.  However, illogical, obscure, or irrelevant speech specifically was not found.  There also is no evidence that the Veteran suffers from obsessional rituals which interfere with routine activities.  Such rituals expressly were observed not to be present.  

The weight of the evidence finally reflects that the Veteran does not have an inability to establish and maintain effective relationships.  He complained that this is the case, in addition to complaining of various symptoms including difficulty getting along with others, staying to himself, social and emotional withdrawal and/or isolation, detachment, avoidance of others.  That he has never married, has not had a relationship with a significant other past 6 months and does not have a good relationship with his numerous siblings is reflected by the record.  Conflict exists regarding his relationship with his daughter and granddaughter.  It appears to he has some sort of contact with them, but that the Final Protective Order prevents him from physically being near them.  The quality of these relationships therefore is, at the least, troubled.  Considering such evidence, the VA physician who completed the October 2006 Mental Impairment Questionnaire concluded that the Veteran had extreme difficulties in maintaining social functioning.  The examiner who conducted the January 2010 VA QTC psychiatric examination determined that the Veteran had difficulty establishing and maintaining effective work/school and social relationships as well as difficulty maintaining effective family role functioning.  Yet neither of these experts opined that the Veteran had an inability to establish and maintain effective relationships.  Indeed, he reported a good relationship with his mother before her death.  He also reported volunteering as a firefighter and first responder because he likes helping people.  

Acknowledgement is given to the fact that some of the symptoms listed in Diagnostic Code 9411 for a 70 percent disability rating are satisfied.  Impaired impulse control readily is revealed.  There is a history of violent behavior noted, and  the Veteran given his reports of constant irritability, anger, and losing control.  The evidence is that the Veteran suffers from significant panic or depression, which affects his ability to function independently, appropriately, and effectively.  Depression consistently was reported by him.  His psychiatric symptoms as a whole were reported by him to cause an inability to function, but no restriction in performing activities of daily living was noted with respect to these symptoms, but the effects mentioned above (inappropriate impaired impulse control, difficulty establishing and maintaining effective relationships) as well as an intermittent inability to perform recreation and leisure pursuits were found.  It follows that some of the Veteran's functional impairment is due to his panic and depression.

There is some evidence of suicidal ideation.  He also repeatedly indicated that he reported thoughts of suicide at his January 2010 VA QTC psychiatric examination, although the examination report reflects that he denied these thoughts.  There finally is some evidence that the Veteran has difficulty adapting to stressful circumstances.  He noted an increase in his symptoms, particularly suicidal and homicidal ideation, when he becomes stressed.  As a result, he noted on numerous occasions that he was incapable of working.  His last employment reportedly was in 2003 and lasted only a short duration before his service-connected disabilities, including his PTSD, caused him to quit.  Both the VA physician who completed the October 2006 Mental Impairment Questionnaire and the examiner who conducted the January 2010 VA QTC psychiatric examination essentially opined that he was incapable of holding a job due to his PTSD.

Considering the above evidence overall, the Veteran's psychiatric symptomatology is commensurate with the assigned 50 percent rating.  Indeed, as explained above, he does not manifest most of the symptoms detailed in the criteria for the next higher 70 percent rating.  Moreover, the Veteran's GAF scores indeed reveal a level of functioning that most closely approximates the criteria for an evaluation of 50 percent.  Two scores of 50 are of record.  They are indicative of serious but not major symptoms.  Such a characterization is more akin to the occupational and social impairment with reduced reliability and productivity as described in the criteria for assigning a 50 percent disability rating.   

Acknowledgement is given to the Veteran's self-reported symptoms which were not discussed above because they are not apropos of any of the symptoms listed in Diagnostic Code 9411 for a disability rating of 70 percent.  These symptoms, which include sleep problems, mood and affect disturbance, difficulty/trouble thinking or concentrating, panic attacks, decreased to no energy, and loss of interest and motivation, indeed rather relate to the symptoms listed in Diagnostic Code 9411 for a disability rating of 50 percent or lower.  

For each of the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's entitlement to an initial disability evaluation in excess of 50 percent for PTSD during the entire period on appeal.  Staged ratings therefore are not warranted, and the benefit of the doubt rule does not apply.

B.  Extraschedular

In view of the Board's decision below to award the Veteran a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), the Board finds that analysis of whether an extraschedular rating is warranted is unnecessary.  This is because the TDIU is based largely on the evidence showing that the Veteran's service-connected PTSD causes significant interference with employment.  

III.  TDIU

The Veteran also seeks a TDIU.  He contends that he is unemployable due to his service-connected PTSD and esophagus/stomach disability.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  A Veteran is determined unable to engage in a substantially gainful occupation when jobs are not realistically within his physical and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above percentage rating requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.

The benefit of the doubt, as above, is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  Therefore, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Veteran's 50 percent disability evaluation for his service-connected PTSD was continued above.  He additionally has a 30 percent rating is service-connected for an esophagus/stomach disability.  These two disabilities have a combined rating of 70 percent.  See 38 C.F.R. § 4.25.  As such, the minimum percent rating requirements of 38 C.F.R. § 4.16(a) have been met.  

All that remains is determining whether the Veteran has been unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  In light of the evidence set forth above, the Board finds that this is the case with respect to his service-connected PTSD.  The Veteran has been unemployed during the entire period on appeal.  Although it appears that nonservice-connected physical disabilities may contribute to his inability to work (multiple medical problems noted by him, observation that he walked with a cane), his PTSD clearly has been found to be the main reason he cannot obtain and maintain a job.  

The SSA found that the Veteran has been disabled since February 26, 2005.  As discussed above, a strong suggestion exists that this decision was based either wholly or partially on his PTSD.  Yet VA is not bound by the SSA's determination.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  Nevertheless, it does constitute favorable evidence.  Even more favorable is the assessment of the VA physician who completed the October 2006 Mental Impairment Questionnaire.  It was opined that the Veteran's ability to do a variety of unskilled, semiskilled, and skilled work tasks as well as tasks required by particular types of jobs ranged from being "seriously limited, but not precluded" in only one instance to a few instances of "unable to meet competitive standards" but predominantly "no useful ability to function."  The examiner who conducted the January 2010 VA QTC psychiatric examination further opined that the Veteran was unable to maintain gainful employment due to his PTSD symptoms.

Entitlement to a TDIU as a result of service-connected PTSD accordingly is granted.  Having come to this conclusion solely because of this disability, it is unnecessary to proceed by setting forth and considering the evidence concerning the Veteran's service-connected esophagus/stomach disability and/or his level of education, specialized training, and previous work experience.


ORDER

An initial disability evaluation in excess of 50 percent for PTSD is denied.

A TDIU due to service-connected PTSD is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


